I cannot concur in the opinion of the majority of this Court. As I see it, the conduct of the mother is not before us. The order of Judge DeVore is a rebuke to both the father and mother. The mother has not appealed. The judgment of this Court is based strictly upon an abuse of discretion — i. e., manifest error, in taking the boy from the custody of the father. Was this manifest error? I cannot say it was. In the first place, these people live comparatively near to Judge *Page 98 
DeVore, and he is in a better position than I am to arrive at the proper disposition of the boy, and the record would have to be very clear to warrant me in setting aside his award. I not only do not think that Judge DeVore committed manifest error, but I entirely agree with him. While the custody of the child is not ideal, it seems to me he did the best thing possible under the circumstances. I think the awarding of the custody of this boy by the Courts is liable to be misunderstood and to do serious harm. The record shows (it is uncontradicted and by that we must be governed) that on one occasion the petitioner by force took from his wife money that was unquestionably hers, made an effort to escape from the State with it and was only prevented from doing so by the sheriff. On another occasion, the respondent, then the wife of the petitioner, was forced, in fear of bodily injury from the petitioner, to run away from her home and seek protection of a neighbor. If this boy is to be subject to the training and influence of that father, enforced by the order of the Court, then the natural consequence will be that he will follow in his father's footsteps, and in time to come there will be another woman who will be forced to leave her home and run for protection to a neighbor — that is, if she shall start in time and if she be in condition to run fast enough and shall find a neighbor brave enough to afford the protection.
It is true this leaves the child within the sphere of its mother's influence, but Judge DeVore did the best he could to discredit it. The child cannot be turned adrift. I think Judge DeVore exercised his discretion wisely, and I dissent. *Page 99